Citation Nr: 9934707	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  96-36 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for residuals of colon 
perforation with colostomy (which has been closed), currently 
evaluated 10 percent disabling. 

2.  Entitlement to an increased (compensable) rating for 
residual scars from colostomy with closure.


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1946 to 
November 1947.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1995 RO decision which, in pertinent part, 
granted entitlement to compensation under 38 U.S.C.A. § 1151, 
for disability due to hospital care in a VA facility, 
specifically residual scars from a colostomy with closure.  A 
noncompensable evaluation was assigned.  An RO hearing was 
conducted in April 1997.  In a June 1997 rating decision, the 
RO assigned an increased rating of 10 percent for residual 
scars from a colostomy with closure.  In a July 1997 rating 
decision, the RO recharacterized the veteran's disability as 
two separate disabilities:  status post colon perforation 
with colostomy (which has been closed), and residual scars 
from a colostomy with closure.  A 10 percent evaluation was 
assigned for the former, and a noncompensable evaluation was 
assigned for the latter.  The veteran appealed for increased 
ratings for the conditions.  In an October 1997 decision, the 
Board denied the claims for increased ratings.  

The veteran then appealed to the United States Court of 
Veterans Appeals (now called the United States Court of 
Appeals for Veterans Claims) (Court).  In an August 1998 
motion, the VA Secretary requested the Court to vacate and 
remand the Board decision; by a January 1999 order, the Court 
granted the motion.  The case was subsequently returned to 
the Board.


REMAND

Copies of the VA Secretary's August 1998 motion and the 
Court's January 1999 order have been placed in the veteran's 
claims folder; such are self-explanatory and require further 
development on the claims for increased ratings for status 
post colon perforation with colostomy (which has been 
closed), and residual scars from a colostomy with closure.  
Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
sources of VA and non-VA treatment, from 
1997 to the present, for status post 
colon perforation with colostomy (which 
has been closed), and residual scars from 
a colostomy with closure.  The RO should 
obtain copies of the related medical 
records, following the procedures of 38 
C.F.R. § 3.159.

2.  After the above records have been 
obtained and associated with the claims 
folder, the RO should have the veteran 
undergo a VA gastrointestinal examination 
with regard to his claims for increased 
ratings for status post colon perforation 
with colostomy (which has been closed), 
and residual scars from a colostomy with 
closure.  All necessary tests should be 
performed.  The examiner should be asked 
to opine as to whether the veteran 
currently has abdominal adhesions which 
are related to his status post colon 
perforation with colostomy, and as to 
whether his residual scars are tender, 
painful, poorly nourished, exhibit 
repeated ulceration, or limit his 
abdominal function.

The claims folder must be made available 
to and reviewed by the doctor in 
conjunction with the examination, and the 
examination report should clearly 
indicate that such has been done.  

3.  Then, after assuring compliance with 
the development set forth in the August 
1998 motion and the January 1999 Court 
order, the RO should review the claims on 
appeal, with consideration of Diagnostic 
Codes 7301, 7804, and 7805.  If the 
claims are denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



